Title: From Thomas Jefferson to Albert Gallatin, 4 January 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to 
                        mr Gallatin
                            
                            Jan. 4. 1807.
                        
                        There is a vessel fitting out at N. York formerly called the Emperor now the James, or the Brutus (accounts
                            differ) to carry 22. guns & 150. men and to be commanded by Blakely who went out Lieutt. of the Leander. she is
                            confidently believed to be destined for Burr at N. Orleans. the Collector should be put on his guard; he can get much
                            information from the Mayor of N. York on the subject. if Blakeley went out really with Miranda as Lieutt. he should be
                            immediately arrested & put on his trial. will you be so good as to take the necessary measures on this subject?
                        I inclose a copy of a letter from Soulard to Genl Wilkerson, sent to me, I know not why, finding it to be on
                            some dispute between him & Austin; I have not taken the trouble to wade through it. it may be filed in your office;
                            perhaps some information, useful there, may be got out of it.    I have never seen such a perversion of duty as by Donaldson
                            & Penrose. the detection of the frauds known to have been committed by the Commandants in the granting lands was one of
                            the principal objects of instituting their commission. yet in their decisions they take this ground ‘altho’ we know of no
                            law authorising the Commandant to make a particular grant, yet his having done it is an evidence that the law did
                            authorise it.’ and for fear this compendious logic should not cover ground enough, they add, as a supplement, ‘altho’ no
                            law should have authorised the grant, yet there was no law against it, therefore it is good.’ sometimes, as in the
                            Sucreries & Vacheries, ‘it was useful that sugar should be made, & cattle raised therefore the grants having these
                            for object were good.’ their frittering the cases into 20. classes, often distinguished by no material circumstance, shews
                            what heads they had. I think however that we might, out of these, make a sound classification. Affectionate
                        salutations.
                    